[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] AMENDED SCHEDULING ORDER
The parties may file interrogatories and production requests by January 20, 1999. Depositions of fact witnesses may be commenced within forty-five days of their, disclosure and shall conclude within four months of that forty-five day period.
The defendant shall complete the plaintiff's deposition within forty-five days of receipt of plaintiff's answers to interrogatories and production requests, consuming not more than three hours to do so except by agreement or for good cause.
The plaintiff shall disclose its experts, in accordance with the provisions of the practice Book, by December 31, 1998. The defendant shall complete its deposition of the defendant's experts within ninety days thereof, except that this time period may be extended by written agreement of the parties or for good cause.
The defendant shall disclose its experts by February 14, 1999. The plaintiff shall complete the depositions of defendant's experts within ninety days thereof, except that this time period may be extended by written agreement of the parties or for good cause. Because of the technical nature of the proof, the parties will explore the advisability of engaging in binding arbitration subsequent to the completion of discovery.
Bruce L. Levin, Judge